 




EXHIBIT 10.36




To:

Dave Anderson, CEO




From:

Vincent L. Celentano

Mary Celentano

William Celentano




Date

March 14, 2019




Subject:

Note Conversions

 

Please use this letter as your authorization to convert currently outstanding
convertible notes due us and our affiliates as per the schedule included with
this note. We have calculated interest through February 26, 2019 and you may use
that date for all conversions without penalty.




Please issue shares related to the conversions in the appropriate names and
overnight to the proper addresses as soon as possible.




Thank you,




/s/Vincent L. Celentano

 

/s/Mary Celentano

 

/s/William Celentano

Vincent L. Celentano

 

Mary Celentano

 

William Celentano







Conversion Schedule







Celentano Family Debt Conversion Schedule




Interest Calculation Date

2/26/2019




 

 

Original Note
Date

 

Note
Principal

 

 

Accrued
Interest

 

 

Total
Due

 

 

Conversion
Price

 

 

Shares
Due

 

Celentano Consulting Company LLC

 

12/27/2012

 

$

165,500

 

 

$

71,446

 

 

$

236,946

 

 

$

0.345

 

 

 

686,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William Celentano

 

10/30/2014

 

$

10,000

 

 

$

3,028

 

 

$

13,028

 

 

$

0.12

 

 

 

108,567

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1985 Trust for William Celentano

 

1/20/2015

 

$

85,000

 

 

$

24,403

 

 

$

109,403

 

 

$

0.30

 

 

 

364,677

 

1985 Trust for William Celentano

 

2/6/2015

 

$

47,500

 

 

$

13,482

 

 

$

60,982

 

 

$

0.30

 

 

 

203,273

 

1985 Trust for William Celentano

 

3/13/2015

 

$

50,000

 

 

$

13,856

 

 

$

63,856

 

 

$

0.30

 

 

 

212,853

 

Totals

 

 

 

$

182,500

 

 

$

51,741

 

 

$

234,241

 

 

 

 

 

 

 

780,803

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mary Celentano

 

8/11/2015

 

$

20,000

 

 

$

4,963

 

 

$

24,963

 

 

$

0.20

 

 

 

124,815

 












